           Case 1:19-mc-00160-PAE Document 1 Filed 03/29/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                    Misc. Case No. 19-mc-160
AMPHENOL CORPORATION,
                                                    Related to Fractus, S.A. v. AT&T Mobility LLC,
                  Petitioner,                       et al., No. 2:18-cv-00135 (JRG) (E.D. Tex.)

                                                    AMPHENOL CORPORATION’S NOTICE
      v.                                            OF MOTION TO QUASH SUBPOENAS TO
                                                    TESTIFY AT A DEPOSITION IN A CIVIL
                                                    ACTION
FRACTUS, S.A.,
                                                    ORAL ARGUMENT REQUESTED
                  Respondent.



         PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law, the

Declarations of Richard G. Frenkel and Justin Reik, the exhibits annexed thereto, and the pleadings

and papers on file with the Court in the underlying action, the undersigned hereby moves this Court

on behalf of Non-Party Amphenol Corporation at the United States District Court for the Southern

District of New York, Daniel Patrick Moynihan Courthouse, 500 Pearl Street, New York, NY

10007, as soon as counsel may be heard, for an Order, ”), pursuant to Rules 26 and 45 of the

Federal Rules of Civil Procedure, quashing the subpoenas that Fractus S.A. (“Fractus” or

“Plaintiff”) served in the underlying action, Fractus S.A. v. AT&T Mobility LLC, et al., No. 2:18-

cv-00135 (E.D. Tex.), on March 4 and 26, 2019 (“Subpoenas”), and for other such and further

relief as the Court deems just, necessary, and proper.


Dated:         March 29, 2019
               New York, New York
                                                 LATHAM & WATKINS LLP

                                                 /s/ Maximillian A. Grant
                                                 Maximilian A. Grant (ct5454848)
Case 1:19-mc-00160-PAE Document 1 Filed 03/29/19 Page 2 of 2



                              885 Third Avenue
                              New York, New York 10022
                              Tel: (212) 906-1200
                              Fax: (212) 751-4864
                              Email: max.grant@lw.com

                              Richard G. Frenkel (Pro hac vice to be
                              submitted)
                              140 Scott Drive
                              Menlo Park, CA 94025
                              Tel: (650) 328-4600
                              Fax: (650) 463-2600
                              Email: rick.frenkel@lw.com

                              Bradley A. Hyde (Pro hac vice to be submitted)
                              650 Town Center Drive, 20th Floor
                              Costa Mesa, CA 92626
                              Tel: (714) 540-1235
                              Fax: (714) 755-8290
                              Email: bradley.hyde@lw.com


                              Attorneys for Petitioner Amphenol
                              Corporation
